ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged. The proposed amendment filed on 5 April 2021 has been considered per the AFCP 2.0 guidelines, however it has not been entered because it does not place the independent claim in condition for allowance.  
The amendment after final filed on 5 April 2021 has not been entered.  The proposed amendment requires that a specific surface area of the composite anode active material be 80% or less of a specific surface area of the core material.  This amendment does not overcome the previously cited prior art – the combination of the Koo, Choi and Petrat references – see section Response to Arguments below.
Claims 1-7, 9-12 and 14-16 remain rejected.    

Response to Arguments
Applicant's arguments filed on 5 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Koo, Choi and Petrat does not teach that a specific surface area of the composite anode active material is 80% or less of a specific surface area of the core material. 
	It is noted that the claim as phrased requires “a specific surface area of the composite anode active material”. The composite anode active material includes various components and the limitation as phrased permits the claimed “specific surface 2/g (Petrat’s Table 1 and paragraph [0078]). Koo as modified by Choi and Petrat further teaches a silicon core material with a prescribed surface area of 170 m2/g (Petrat’s Table 1 and paragraph [0078]). Thus, the specific surface area of the carbon black is 36% of the specific surface area of the silicon core material and this relationship satisfies the proposed amendment to claim 1.
	The examiner further notes that the instant case discloses particles of anode active material which include a core and a polymer coating layer. The specification describes the specific surface area of the core and what appears to be the specific surface area of the particles after the polymer coating is applied. It appears that the newly added limitation intends to address the relative magnitudes of these two specific surface areas – essentially focusing on the change in surface area of the particles following the application of the polymer coating. Applicant is invited to more clearly specify within the claim the specific surface areas whose relative magnitude is intended to be claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/             Supervisory Patent Examiner, Art Unit 1724